department of the treasury internal_revenue_service washington d c date sep u d employer tdentification number area office - contact person bd number telephone number ra ty dear sir or madam this is in response to a letter from your authorized representative requesting a ruling on your behalf a is racognized as exempt from federal_income_tax under sec_501 c of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 a and bm a vi of the code j's purpose is the general improvement of evary branch of city government j has recaived a ruling from the internal_revenue_service subject_to the adoption of amendments to j’s articles af incorporation and bylaws that its income is exciudable from gross_income for faderal income_tax purposes under sec_115 of the code k is recognized as exempt from federal_income_tax under sec_501 c of the internal tm a vi of the cade k’s purpose is with the consent of and in conjunction with j to revenue cade and is classified as a nonprivate foundation under sec_509 and by produce educational materials and programs relating to urba affairs which are then disseminated to municipatities k has received a ruling from the internal_revenue_service subject_to the adoption of amendments to k's articles of incorporation and bylaws that its income is excludabta from gross_income for federal_income_tax purposes under sec_115 of the code you have requested the following ruling j and k are not required to file annual information returns form_990 sec_6033 of the internal_revenue_code provides in part that an organization that is exempt from federal_income_tax under sec_501 a is required to file an annual information_return aus sec_1_6033-2 v of the income_tax regulations provides in part that an organization exempt from federal_income_tax under sec_501 of the code that is a state institution the income of which is excluded from gross_income under sec_115 is not required to file an annual information_return since you are an organization that is exempt from taxation under sec_501 and have received a ruling from the service that you are a state institution the income of which is excluded from gross_income under sec_115 you are not required to file annual information returns form_990 assuming the amendments to the articles of incorporation and bylaws of jj and k are adopted accordingly based on ali the facts and circumstances described above we rule as follows aj and k are not required to file annual information returns form_990 assuming the amendments to the articles of incorporation and bylaws of ad and k are adopted this ruting is based on the understanding that there will be no material changes in the facts upon which it is based this ruting is directed only to the organizations that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling does not address the applicability of any section of the code or ragutations to the facts submitted other than with respect to the sections described we are informing your key district_director of this action please keep a copy of this ruling in your permanent records sincerely stgneq marvin friedlander marvin friedlander manager exempt_organizations technical group of ub
